If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re M. L. TYUS, Minor.                                             August 18, 2022

                                                                     No. 359836
                                                                     Kent Circuit Court
                                                                     Family Division
                                                                     LC No. 20-051981-NA


Before: GADOLA, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

       Respondent appeals as of right the order of the trial court terminating her parental rights to
her minor child, MLT, under MCL 712A.19b(3)(a)(ii) (desertion), (c)(i) (conditions that led to
adjudication continue to exist), (g) (failure to provide proper care or custody), and (j) (likelihood
child will be harmed if returned to parent). We affirm.

                                             I. FACTS

        In December 2020, MLT was removed from respondent’s care after respondent left three-
day-old MLT with two homeless individuals, one or both of whom were intoxicated, for about an
hour while she sought housing at a shelter. Petitioner, the Department of Health and Human
Services, sought to remove MLT from respondent’s care based on respondent’s lack of housing,
improper care of MLT, history of domestic violence, extensive involvement with children’s
protective services (CPS) in Indiana, substance use, lack of employment, and lack of cooperation
with CPS and police. At the preliminary examination, respondent did not contest the factual
allegations of the petition, and the trial court removed MLT from respondent’s care.

        Thereafter, respondent admitted the allegations of the petition, including that she has a
criminal record, that she has four children who live in Indiana with their father and with whom she
has limited contact, that she has a history of homelessness, substance abuse, domestic violence and
mental health needs, and that she was unable to provide proper care and custody for MLT. The
trial court then assumed jurisdiction of MLT.

        Petitioner and respondent entered into a parent-agency treatment plan in which the barriers
to reunification of respondent and MLT were identified as respondent’s mental health and lack of
emotional stability, past domestic violence, lack of parenting skills, substance abuse, lack of


                                                -1-
housing, and lack of employment. Petitioner thereafter provided respondent with numerous
services aimed at eliminating the barriers to reunification, but respondent failed to participate in
the services.

        With regard to respondent’s mental health and emotional stability, petitioner scheduled
respondent for a psychological evaluation and counseling with a therapist. Respondent, however,
instead traveled to Indiana where she stayed from late February 2021 through mid-July 2021. As
a result, she was discharged from therapy for failure to attend. Respondent eventually returned to
Michigan and participated in a psychological evaluation, the results of which indicated that
respondent had an adjustment disorder with anxiety. Respondent also reported taking a strong
tranquilizer and anti-psychotic medication as a sleep aid. The foster care case worker testified that
respondent failed to demonstrate emotional stability or to overcome the mental health barrier to
reunification, nor had she addressed past domestic violence. Also during her absence from
Michigan, respondent failed to participate in drug screening and therefore failed to address the
barrier of substance abuse.

        While absent from Michigan, respondent failed to visit with the child for approximately
six months. The foster care case worker testified that during this time, respondent did not inquire
about the child and never expressed regret about not visiting with the child. The foster care case
worker testified that when respondent returned to Michigan and resumed visits with the child, there
appeared to be no bond between respondent and the child. To address respondent’s lack of
parenting skills, petitioner referred respondent to a parent mentor program, to a maternal infant
mental health program, and also to parenting classes, but respondent failed to attend. The foster
care case worker testified that as a result, respondent did not progress in her parenting skills.

        During the approximately one year that the child was in care, respondent appeared to have
been employed at various jobs and appeared to have again found employment shortly before the
termination hearing. Respondent did not obtain housing in the year preceding the termination
hearing, however, and at the time of the termination hearing, respondent was in jail as the result
of a probation violation.

       A termination hearing was held approximately one year after MLT was removed from
respondent’s care. The trial court found that termination of respondent’s parental rights was
warranted under MCL 712A.19b(3)(a)(ii), (c)(i), (g), and (j). The trial court also found that
termination of respondent’s parental rights was in the best interests of the child under MCL
712A.19b(5). Respondent now appeals.

                                         II. DISCUSSION

                                    A. STATUTORY BASIS

       Respondent contends that the trial court erred by finding that clear and convincing evidence
supported terminating her parental rights under MCL 712A.19b(3)(a)(ii), (c)(i), (g), and (j). We
conclude that the record supports a statutory basis for termination of respondent’s parental rights.

      To terminate parental rights, the trial court must find that at least one basis for termination
under MCL 712A.19b(3) has been proven by clear and convincing evidence. In re Keillor, 325
Mich App 80, 85; 923 NW2d 617 (2018). Only one statutory basis for termination under MCL


                                                -2-
712A.19b(3) need be established by clear and convincing evidence to warrant termination of
parental rights. In re Martin, 316 Mich App 73, 90; 896 NW2d 452 (2016). We review for clear
error the trial court’s decision that at least one statutory basis to terminate parental rights was
proven by clear and convincing evidence, as well as the trial court’s factual findings. In re Keillor,
325 Mich App at 85. The trial court’s decision to terminate parental rights is clearly erroneous if
“although there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been made.” In re JK, 468 Mich 202, 209-210; 661
NW2d 216 (2003). We will not conclude that a finding by the trial court is clearly erroneous
unless it is more than possibly or probably incorrect. In re Ellis, 294 Mich App 30, 33; 817 NW2d
111 (2011).

        In this case, the trial court terminated respondent’s parental rights under MCL
712A.19b(3)(a)(ii), (c)(i), (g), and (j). Under MCL 712A.19b(3)(c)(i), a trial court may terminate
a respondent’s parental rights if clear and convincing evidence demonstrates that the conditions
that led to adjudication continue to exist with no reasonable likelihood that the conditions will be
rectified within a reasonable time considering the child’s age. That section provides:

       (3) The court may terminate a parent’s parental rights to a child if the court finds,
       by clear and convincing evidence, 1 or more of the following:

                                               * * *

       (c) The parent was a respondent in a proceeding brought under this chapter, 182 or
       more days have elapsed since the issuance of an initial dispositional order, and the
       court, by clear and convincing evidence, finds either of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age. [MCL 712A.19b(3)(c)(i).]

Termination of parental rights under subsection (c)(i) is warranted when “the totality of the
evidence amply supports” the finding that the parent has not achieved “any meaningful change”
in the conditions that led to the trial court assuming jurisdiction of the child. In re Williams, 286
Mich App 253, 272; 779 NW2d 286 (2009).

         In this case, the conditions that led to adjudication included respondent’s lack of emotional
stability, lack of adequate housing, lack of employment, improper care of MLT, domestic violence,
substance use, and respondent’s lack of cooperation with CPS and police. At the termination
hearing, the trial court found that these conditions continued to exist. Petitioner established that
respondent still lacked housing and had obtained employment just days before the hearing. She
failed to participate in drug screening, mental health services, therapy, or parenting education. She
visited the child only sporadically. As a result, the conditions that led to adjudication largely
continued to exist at the time of the termination hearing.

       We conclude that the trial court did not clearly err in finding that termination was proper
under MCL 712A.19b(3)(c)(i). The totality of the evidence amply supports that respondent did
not meaningfully change the conditions that existed at the time of adjudication. Respondent had
opportunities to rectify the conditions that led to MLT’s removal and was offered a variety of


                                                 -3-
services to assist her in rectifying those conditions, but failed to do so. The trial court therefore
did not clearly err by finding that clear and convincing evidence established that the conditions
that led to adjudication continued to exist and there was no reasonable likelihood that the
conditions would be rectified within a reasonable time considering the child’s age. A statutory
basis for termination of respondent’s parental rights under MCL 712A.19b(3)(c)(i) thus was
demonstrated by clear and convincing evidence.

                                       B. BEST INTERESTS

        Respondent also contends that the trial court clearly erred by finding that a preponderance
of the evidence demonstrated that termination or her parental rights was in the child’s best interests.
We disagree.

       Once a statutory ground for termination has been demonstrated, the trial court is required
to terminate the parent’s parental rights if a preponderance of the evidence establishes that
termination is in the best interests of the child. MCL 712A.19b(5); In re Medina, 317 Mich App
219, 237; 894 NW2d 653 (2016). We review for clear error the trial court’s finding that
termination of a parent’s parental rights is in the child’s best interests. In re Atchley, ___ Mich
App___, ___; ___ NW2d ___ (2022) (Docket Nos. 358502; 358503); slip op at 5.

        When determining whether termination is in the child’s best interests, the trial court should
weigh all evidence available to it, id., considering a wide variety of factors that may include the
child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency, stability,
and finality, the advantages of the foster home over the parent’s home, the length of time the child
was in care, the likelihood that the child could be returned to the parent’s home in the foreseeable
future, and the parent’s compliance with the case service plan. See In re Payne/Pumphrey/Fortson,
311 Mich App 49, 63-64; 874 NW2d 205 (2015). The trial court also should consider the child’s
safety and well-being, including the risk of harm to the child if returned to the parent’s care. See
In re VanDalen, 293 Mich App 120, 141-142; 809 NW2d 412 (2011).

        In this case, the trial court considered appropriate factors, observing that the child was
almost one year old and respondent had chosen to have very little contact with the child.
Respondent failed to participate in parenting time with the child, resulting in a lack of bond
between respondent and the child. The trial court also considered that respondent did not comply
with the parent-agency treatment plan, that MLT was thriving in foster care, the possibility that
MLT would be adopted, MLT’s need for permanence, and the length of time that the child would
be required to wait for respondent to demonstrate that she could provide a home, and found that
the evidence demonstrated that termination was in the child’s best interests. Because this finding
is amply supported by the record, the trial court did not clearly err by determining that termination
was in the child’s best interests.

       Affirmed.

                                                               /s/ Michael F. Gadola
                                                               /s/ Mark J. Cavanagh
                                                               /s/ Kirsten Frank Kelly




                                                 -4-